Title: From George Washington to Thomas Jefferson, 18 October 1792
From: Washington, George
To: Jefferson, Thomas


(Private) 
My dear SirPhila. Octobr 18th 1792.  
I did not require the evidence of the extracts which you enclosed me, to convince me of your attachment to the Constitution of the United States, or of your disposition to promote the general Welfare of this Country. But I regret—deeply regret—the difference in opinions which have arisen, and divided you and another principal Officer of the Government; and wish, devoutly, there could be an accomodation of them by mutual yieldings.
A Measure of this sort would produce harmony, and consequent good in our public Councils; the contrary will, inevitably, introduce confusion, & serious mischiefs—and for what?—because mankind cannot think alike, but would adopt different

means to attain the same end. For I will frankly, & solemnly declare that, I believe the views of both of you are pure, and well meant; and that experience alone will decide with respect to the salubrity of the measures wch are the subjects of dispute.
Why then, when some of the best Citizens in the United States—Men of discernment—Uniform and tried Patriots, who have no sinister views to promote, but are chaste in their ways of thinking and acting are to be found, some on one side, and some on the other of the questions which have caused these agitations, shd either of you be so tenacious of your opinions as to make no allowances for those of the other?
I could, and indeed was about to add more on this interesting subject; but will forbear, at least for the present; after expressing a wish that the cup wch has been presented, may not be snatched from our lips by a discordance of action when I am persuaded there is no discordance in your views. I have a great—a sincere esteem & regard for you both, and ardently wish that some line could be marked out by which both of you could walk. I am always—Yr Affecte

G. Washington

